Case: 16-20054      Document: 00513726012         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-20054                                 FILED
                                  Summary Calendar                        October 19, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
RICKEY L. HARGROVE,

                                                 Plaintiff-Appellant

v.

ASSISTANT DISTRICT ATTORNEY DONNA M. WELBORN-HAWKINS, In
her Individual and Official Capacity; DOES I THROUGH THE HARRIS
COUNTY DISTRICT ATTORNEY OFFICE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-1494


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Rickey L. Hargrove, Texas prisoner # 1294506, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint. According to Hargrove,
Harris County Assistant District Attorney Donna Welborn-Hawkins and other
unnamed prosecutors violated his right to due process because there was no
evidence that Hargrove committed a crime. Hargrove contends that Welborn-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20054     Document: 00513726012     Page: 2   Date Filed: 10/19/2016


                                  No. 16-20054

Hawkins acted beyond the scope of her duties as a prosecutor when she
fabricated evidence, which she then presented to the grand jury to obtain an
indictment.
       In the district court and this court, Hargrove alleges no facts in support
of his claim that the prosecutors fabricated evidence that was used against
him.    Rather, he merely presents conclusory allegations and relies on a
purported lack of physical evidence, an inconclusive DNA report, and
inconsistent statements of a prosecution witness as support for his civil rights
claims. Even under de novo review, therefore, Hargrove fails to show error in
the district court’s conclusion that absolute prosecutorial immunity bars his
civil rights claims and thus his complaint fails to state a claim for relief. See
Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013).
       The judgment of the district court is AFFIRMED. Hargrove’s motion
requesting judgment for relief sought is DENIED.




                                        2